                 Case 1:21-mj-03643-UA Document 6 Filed 04/09/21 Page 1 of 1
'   e




                                                                     ORIGINA L
        UNITED STATES MAGISTRATE COURT
        SOUTHERN DISTRICT OF NEW YORK
        -----------------------------x
        UNITED STATES OF AMERICA


                         -   V   -
                                                       21 Mag 3643 (SDA)

        PAUL FISHBEIN,                                       ORDER


                             Defendant.
        -----------------------------x

             Upon the application of the above - captioned defendant,

        PAUL FISHBEIN, by and through his attorney, Neil Kelly , Esq. of

        the Federal Defenders of New York, and with the consent

        of Sarah Kushner, Esq., on behalf of the Government;

             IT IS ORDERED that the above captioned defendant, PAUL
        FISHBEIN, Federal Register Number 38428-509, currently
        incarcerated at the Essex County Correctional Facility, be

        released by 5:00 P.M. , to transportation to be provided by his

        counsel . Signature on the bond will be completed on Mr .

        Fishbein's behalf by counsel. Location monitoring is to be

        installed on Monday, April 12,       2021 by Pre-Trial Services.

                                            SO ORDERED :



                                            HONORABLE STEWART D. AARON
                                            United States Magistrate Judge



        Dated:       April 9, 2021
                     New York, New York
